DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2021 has been entered.
 
Response to Amendment
The amendment filed August 8, 2021 has been entered.  Claims 1-12 and 14-15 are pending in the application; claims 1-9 and claim 15 remain withdrawn; claim 13 remains cancelled.  Applicant’s amendments to claim 14 have overcome the claim objections previously applied in the Final Office Action mailed March 2, 2021.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Fischl (U.S. 2016/0030670 A1) (hereinafter – Fischl)
Hayter (U.S. 2018/0271418 A1) (hereinafter – Hayter)
Say et al. (U.S. 2008/0033271 A1) (hereinafter – Say)
Parikh et al. (U.S. 10,117,992 B2) (hereinafter – Parikh).
	Re. Claim 10: Fischl teaches a system for outputting an indication of an optimal time to deliver a dose of glucagon (Abstract, "Embodiments of the invention provide a system and method for administering a pharmaceutical to an individual through a dispenser control system;" paragraph 0041, "...the algorithm can compute and deliver the optimal insulin (and potentially glucagon)"), 
the system comprising: 
a glucose sensor configured to output glucose data related to a concentration of glucose in the bloodstream of a patient (Paragraph 0025, "The one or more sensors 102 may be a blood glucose level sensor configured to sense one or more indications of a blood glucose level of a patient 108"); 
a glucagon pump (Fig. 1, a pump 122, capable of dispensing glucagon, as discussed in paragraph 0041 cited previously); 
a memory containing machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of delivering glucagon (Fig. 1, a memory 112); and 
a control system coupled to the memory comprising one or more processors (Fig. 1, a controller 106), 
the control system configured to execute the machine executable code to cause the processor to: 
store, in the memory, a model for determining an optimal time to inject glucagon based on a predicted blood glucose level (Paragraph 0041, "... a second non-limiting example algorithm, as shown

receive, from the glucose sensor, a set of glucose data (Fig. 2, blood glucose levels/measures 204 taken as input, described in paragraph 0029, "Additionally, or alternatively, blood glucose levels, as shown at process block 204, may be acquired from the sensor(s) 102 ...").  
Fischl does not explicitly teach the invention wherein the model comprises: a post-prandial hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data detected determined to be a meal pattern; and a proximity hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data detected determined to be a non-meal pattern.
	Hayter teaches analogous art in the technology of glucose monitoring (Abstract).  Hayter teaches the invention wherein the model comprises: a post-prandial hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data detected determined to be a meal pattern; and a proximity hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data detected determined to be a non-meal pattern (Fig. 1B: post-prandial and fasting (non-meal) glucose modules in communication with meal-start detector).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl to have included two distinct modules to predict glucose levels based on detected meal and non-meal times, the motivation being that such a module allows for accurate and reliable fasting glucose determination and post-prandial glucose tolerance determination (Paragraph 0014), both of which are metrics highly relevant to the determination of the insulin delivery schedule of Fischl.
send a command to the glucagon pump to administer glucagon at the optimal time (Fig. 2, delivering insulin (or possibly glucagon, see previous citation of paragraph 0041) dosing step 232).

Say teaches analogous art in the technology of monitoring blood glucose concentration (Abstract), and also takes into consideration meal event times (Paragraph 0317-0318: patient-specific data, including food intake, used to predict patient’s response to future episodes; Claim 2: patient condition parameter includes meal event time indication).  Say further teaches the invention being capable of specifically identifying when the patient’s glucose level has fallen below a hypoglycemic level (Paragraph 0267: determination of hypoglycemia by meal based on exceeding threshold; Paragraph 0269: alarm levels may be set based on threshold glucose concentration to indicate hypo or hyperglycemia).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl in view of Hayter to incorporate identifying, specifically, when the patient’s glucose level has fallen below a hypoglycemic threshold as taught by Say, the motivation being that since both Hayter and Fischl are concerned with monitoring glucose levels, identifying an abnormal level via a threshold would allow for the combination to easily identify abnormalities in glucose levels.  Furthermore, such a function, including consideration of meal times, is common in blood glucose monitoring arts, and Examiner has provided additional pertinent arts of record in the Conclusion of the present Office Action.
Fischl, Hayter, and Say do not explicitly teach identifying whether a rising or falling rate of change of the patient’s glucose level indicates onset of post-bariatric hypoglycemia.
Parikh teaches analogous art in the technology of monitoring blood glucose concentration (Abstract).  Parikh further teaches an invention which determines whether a meal event has occurred, then determining a rate of change of glucose measurements indicative of a potential hypoglycemic 
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl, Hayter, Say, and Parikh to include identifying whether a rising or falling rate of change of the patient’s glucose level indicates onset of post-bariatric hypoglycemia as taught by Parikh, the motivation being that Parikh demonstrates that a rate of change can provide a characteristic signature for the onset of hypoglycemia (Col. 4, lines 15-25).  Examiner further notes that consideration of a rate of change of blood glucose after a meal event is also found in the arts of Peyser and Sloan, provided in the Conclusion of the present Office Action as pertinent arts of record.
	Re. Claim 11: Fischl, Hayter, Say, and Parikh teach the invention according to claim 10.  Fischl further teaches the invention wherein the processor is further caused to determine whether the predicted blood glucose level will fall below a threshold within a window of time based on the model (Figs. 3 and 4, showing algorithm-computed delivery waveforms compared to a normal blood glucose response, wherein the graphs show the normal blood glucose response falling below normal blood glucose levels for a window of time; paragraph 0041, "...the algorithm can compute and deliver the optimal insulin (and potentially glucagon) waveform by explicitly solving for a time-varying set of insulin doses l(t) that minimize the excursions of the blood glucose levels from the normal range," wherein the recitation of "minimization" and a "normal range" reads upon predicting glucose level falling below a threshold).  
The generation of an optimal delivery schedule as taught by Fischl necessarily takes into account when blood glucose levels would fall below a threshold within a window of time and creates a delivery 
Re. Claim 12: Fischl, Hayter, Say, and Parikh teach the invention according to claim 11.  Hayter further teaches the invention wherein the processor is further caused to determine the window of time based on the time of a subset of the set of glucose data that indicates the patient has recently consumed a meal (Fig. 3, showing identified windows of time pre- and post-meal, described in Paragraphs 0041-0044).
Re. Claim 14: Fischl, Hayter, Say, and Parikh teach the invention according to claim 10.  Fischl further teaches the invention wherein the proximity hypoglycemia prediction module is designed to predict when glucose level is below the predefined hypoglycemic threshold; and wherein the post-prandial hypoglycemia prediction module is designed to predict when glucose level is below a predefined threshold after a meal has been consumed (Claim 17, "The dispenser control system of claim 15 wherein the controller executes the program stored in the controller to activate the dispenser control system to deliver the at least one dose of the pharmaceutical to the individual when the at least one of the pump settings and the input data is outside a predetermined threshold, the predetermined threshold includes at least one of a target blood glucose level of the individual and a postprandial blood glucose level of the individual.").  Because the threshold to deliver a pharmaceutical dose (which is predicted via a time-varying delivery schedule) may be at least one of a target blood glucose level and a postprandial blood glucose level of the individual, there is an indication that the controller can perform both of these tasks, thus encompassing the functions of both modules as required by claim 14.  The term "target blood glucose level" reads upon the system of Fischl predicting when glucose levels are either below a normal range (i.e., hypoglycemic), or above.  Additionally, Hayter also indicates two thresholds for the fasting glucose module and post-prandial glucose module (Fig. 1B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ray et al. (U.S. 2008/0235053 A1) – Figs. 6: determination of hypoglycemia by meal based on exceeding threshold
Peyser et al. (U.S. 2009/0143725 A1) – Paragraphs 0263, 0292: alarms based on rate of change in glucose concentration; Paragraphs 0317, 0367, 0369, 0391: consideration of post-prandial levels
Sloan et al. (U.S. 2010/0198142 A1) – Figs. 10, 13: consideration of whether sample is taken while fasting or not, as described in Paragraph 0172; Paragraph 0346: alarm system identifies acceleration or rate of change of analyte to determine hyper/hypoglycemia).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791